TRADEMARK LICENSE AGREEMENT

This Trademark License Agreement (“Agreement”) is entered into as of August 3,
2005 by and among Quincy Investments Corp., a Bahamas corporation with its
principal executive offices located at 309 Terraces North, 47-111 Vintage Drive
East, Indian Wells, California 92210(“Quincy”), Naturade, Inc., a Delaware
corporation with its principal executive offices located at 14370 Myford Rd.
#100, Irvine, California 92606 (“Naturade”), Symco, Incorporated, a Nevada
corporation with its principal executive offices located at 2301 West Highway
89A, Suite 107, Sedona, Arizona 86336 (“Symco”), and Symbiotics, Inc.. an
Arizona corporation with its principal executive offices located at 2301 West
Highway 89A, Suite 107, Sedona, Arizona 86336 (“Symbiotics”). Quincy and
Naturade may be refered to hereinafter individually as “Licensor” and
collectively as “Licensors,” and Symco and Symbiotics may be refered to
hereinafter individually as the “Licensee” and collectively as the “Licensees.”

RECITALS

A. Quincy, Symco and Symbiotics have entered into that certain Asset Purchase
Agreement, dated as of July 22, 2005 (the “Purchase Agreement”); and Quincy,
Naturade, Symco and Symbiotics have entered into that certain Assignment and
Assumption Agreement, dated of even date herewith (the “Assignment Agreement”),
pursuant to which Quincy has assigned to Naturade, and Naturade has assumed, the
rights and obligations of Quincy under the Purchase Agreement as and to the
extent provided in the Assignment Agreement.

B. As part of the transactions provided for in the Purchase Agreement and the
Assignment Agreement, Licensors transferred its right title and interest in
certain assets, including trademarks, to the Licensors.

C. Licensees desire to obtain a license with respect to a certain trademark
transferred to Licensors, and Licensors agree to grant such license to
Licensees, pursuant to the provisions of this Agreement.

D. This Agreement is the license agreement referred to in Section 2.02(g) and
2.03(e) of the Purchase Agreement.

NOW, THEREFORE, in consideration of the transactions provided for in the
Purchase Agreement and the Assignment Agreement and the mutual provisions
contained herein, the receipt and sufficiency of which are hereby acknowledged,
Licensors and Licensees (hereafter collectively referred to as “the parties”)
agree as follows:

1. Definitions. The capitalized terms used in this Agreement and not otherwise
defined herein shall have the definitions set forth in this Section1.

(a) Intellectual Property Rights. The term “Intellectual Property Rights” means
all United States and worldwide trademarks, service marks, trade names, trade
dress, logos, copyrights, rights of authorship, inventions, patents, rights of
inventorship, mask works, semiconductor chip rights, all applications,
registrations and renewals in connection with any of the above, trade secrets,
rights of publicity, privacy and/or defamation, rights under unfair competition
and unfair trade practices laws, and all other intellectual and industrial
property rights related thereto.

(b) Mark. The term “Mark” means the trademark “Age Defiance” which is the
subject of United States application number 78345687, as the same may be
modified, enhanced or amended from time to time, and shall include any such mark
that is or becomes registered for use in the United States.

2. Grant of License. Each Licensor hereby grants to each Licensee an
irrevocable, exclusive, perpetual (subject to Section 4), royalty-free and fully
paid up, worldwide right and license to:

(a) Use, copy, modify, create derivative marks and exploit the Mark in any
manner whatsoever related to the design, development, manufacture, use, service,
support, marketing and sale of products via multi-level marketing channels
(e.g., Amway); and

(b) Sublicense any of the rights granted hereunder with the prior written
consent of Naturade, except that no such consent shall be necessary with respect
to sublicense to an Affiliate (as defined in the Purchase Agreement) of
Licensee.

3. Property Rights and Related Matters.

(a) Naturade’s Rights. Subject to the rights granted hereunder to each Licensee,
Naturade shall solely own and have exclusive worldwide right, title and interest
in and to the Mark, and to all modifications, enhancements and derivative works
of the Mark made by or for Naturade, and to all Intellectual Property Rights
related thereto. Licensees shall not challenge, contest or otherwise impair
Naturade’s ownership of the Mark or the validity or enforceability of Naturade’s
Intellectual Property Rights related to the Mark. Naturade has the right to
modify or make derivative works of the Mark and to otherwise exploit the Mark,
subject to the rights granted hereunder.

(b) Licensee’s Rights. Licensee shall solely own and have exclusive worldwide
right, title and interest in and to all modifications, enhancements, and
derivative works with respect to the Mark made by or for Licensee and to all
Intellectual Property Rights related thereto. Naturade shall not challenge,
contest or otherwise impair Licensee’s ownership of, or the validity or
enforceability of, Licensees’ Intellectual Property Rights related thereto.
Licensee has the right to exploit, modify and make derivative works of such
modifications, enhancements and derivative works.

(c) Quality and Inspection. In order to protect the goodwill associated with the
Mark, Licensees shall use the Mark only in accordance with prevailing industry
standards, for the purpose of maintaining the quality of goods sold under the
Mark. Licensees will permit duly authorized representatives of Naturade to
inspect the premises of Licensees using the Marks at all reasonable times, for
the purpose of ascertaining or determining compliance with the foregoing. Upon
Licensors’ reasonable request, Licensees shall provide Licensors with samples of
products, literature, brochures, or advertising material prepared by the
Licensees for ensuring conformity with this license. When using the Mark under
this Agreement, Licensees undertake to comply substantially with all laws
pertaining to trademarks and commercial sales in force at any time, including
compliance with marking requirements.

(d) Violations or Infringements. If it comes to the attention of either
Licensors or Licensees that a third party has violated or infringed, or
threatens to violate or infringe, the Marks, each party shall immediately notify
the other and request the other’s participation and assistance to undertake all
necessary and appropriate actions to terminate such violation or infringement.

(e) Indemnification. Each party hereto shall indemnify and hold the other
parties hereto harmless from all claims, damages, liabilities, and/or lawsuits,
including reasonable attorneys’ fees, arising from or relating to the sale of
their respective products using the Mark or their Intellectual Property, or as a
result of the breach of any of the material obligations under this Agreement,
including all of those set forth in this Section 3.

4. Termination.

(a) Termination. Either party shall be entitled to terminate this Agreement on
thirty (30) days’ prior written notice to the other party in the event the other
party breaches a material obligation on its part to be performed hereunder and
fails to cure such material breach within thirty (30) days of receiving written
notice of such breach. Licensees’ failure to use reasonable commercial efforts
to market products under the Mark during the three year period beginning on the
date of this Agreement, or during any subsequent, rolling three-year period of
this Agreement, shall be deemed a material breach of this Agreement. In the
event of any termination pursuant to this Section 4(a), all rights in and to the
Mark shall revert to the Licensors, without any payment of consideration by
Licensors, and Licensees shall thereafter cease using the Mark and have no
further rights in the Mark.

(b) Cumulative Rights and Remedies. All rights and remedies conferred upon, or
reserved to, the parties in this Agreement shall be cumulative and shall be in
addition to all other rights and remedies available to such parties at law or in
equity or otherwise. Such rights and remedies are not intended to be exclusive
of any other rights or remedies and the exercise by any party of any right or
remedy herein shall be without prejudice to the exercise of any other right or
remedy by such party provided herein or available at law or in equity.

5. Miscellaneous Provisions.

(a) Relationship of Parties. The relationship between the parties is only that
of a licensor and licensee. Neither party is the agent or legal representative
of the other party, and neither party has the right or authority to bind the
other party in any way. This Agreement creates no relationship as partners or a
joint venture, and creates no pooling arrangement.

(b) Governing Law and Venue. This Agreement shall be interpreted and enforced
according to the laws of the State of California, without application of its
conflict of law or choice of law rules. The parties hereto each, to the fullest
extent it may effectively do so under applicable law, irrevocably (i) submits to
the exclusive jurisdiction of any court of the State of California or the United
States of America sitting in the Counties of Los Angeles or Orange over any
suit, action or proceeding arising out of or relating to this Agreement,
(ii) waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the establishment of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum, and (iii) agrees that a final judgment in
any such suit, action or proceeding brought in any such court shall be
conclusive and binding upon such party and may be enforced in the courts of the
United States of America or the State of California (or any other courts to the
jurisdiction of which such party is or may be subject) by a suit upon such
judgment.

(c) Assignment. Neither party shall assign or transfer this Agreement (whether
by operation of law or otherwise), or any portion thereof, without the other
party’s prior written consent, except that Licensee shall have the right,
without obtaining Naturade’s prior written consent, to assign or transfer the
license and rights granted to it hereunder upon providing written notice to
Naturade, to any person or entity that purchases or otherwise succeeds to all or
any part of Licensee’s assets or businesses to which the license granted to it
hereunder relates and who agrees in writing to be bound by all the terms of this
Agreement.

(d) Counterparts. This Agreement may be executed in several counterparts that
together shall be originals and constitute one and the same instrument.

(e) Waiver. The failure of either party to enforce any of its rights hereunder
or at law shall not be deemed a waiver or a continuing waiver of any of its
rights or remedies against the other party, unless such failure or waiver is in
writing.

(f) Severability. If any provision, or part thereof, of this Agreement is
judicially declared invalid, void or unenforceable, each and every other
provision, or part thereof, nevertheless shall continue in full force and
effect, and the unenforceable provision shall be changed or interpreted so as
best to accomplish the objectives and intent of such provision within the limits
of applicable law.

(g) Attorney’s Fees. In the event a dispute arises regarding this Agreement, the
prevailing party shall be entitled to its reasonable attorney’s fees and
expenses incurred in addition to any other relief to which it is entitled.

(h) Notice. Any notice or other communication herein required or permitted to be
given shall be in writing and may be personally served or sent by facsimile or
United States mail or courier service and shall be deemed to have been given
when delivered in person or by courier service, upon receipt of facsimile, or
three business days after depositing it in the United States mail with postage
prepaid and properly addressed. For the purposes hereof, the address of each
party hereto shall be as set forth in the first paragraph of this Agreement or,
as to any party, such other address as shall be designated by such party in a
written notice delivered to the other parties hereto.

(i) Further Assurances. The parties agree to execute such additional documents
and perform such acts as are reasonably necessary to effectuate the intent of
this Agreement.

(j) Entire Agreement. This Agreement constitutes the entire agreement among the
parties regarding the subject matter hereof, and supersedes all prior or
contemporaneous understandings or agreements, whether oral or written, regarding
the subject matter hereof. This Agreement shall be modified or amended only by a
writing signed by Naturade and Licensee.

(k) Recitals. The parties agree that each and every recital of this Agreement
shall be a covenant and agreement as well as a recital of this Agreement.

(l) Authority. The party executing this Agreement on behalf of each Licensor and
Licensee represents and warrants that such party has the authority from its
respective governing bodies to enter into this Agreement and to bind its
respective company to all the terms and conditions of this Agreement.

(m) Captions. The captions of the Sections in this Agreement are for convenience
only and shall not be used to interpret the provisions of this Agreement.

IN WITNESS WHEREOF, the parties have, through their duly authorized
representatives, executed this Agreement as of the date set forth above.

     
QUINCY INVESTMENTS CORP.
  SYMCO, INCORPORATED
 
   
By: /s/Peter H. Pocklington
  By: /s/Douglas Wyatt
NATURADE, INC.
  SYMBIOTICS, INC.
By: /s/Stephen M. Kasprisin
  By: /s/Douglas Wyatt
 
   

